DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 17/178,974 filed on 02/18/2021.
Claim 3 has been cancelled.
Claims 1-2 and 4-20 are currently pending and have been examined. 
This action is made FINAL in response to the “Amendment” and “Remarks” filed on 11/23/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marsolek (U.S. Pub. No. 2017/0200306 A1) in view of Everett (U.S. Pub. No. 2012/0136524 A1).

Regarding Claim 1:
Marsolek teaches:
A mobile machine, comprising:, (“a plurality of machines for performing a plurality of types of earth-working operations on a worksite” (Marsolek: Summary – 7th paragraph))
a propulsion system;, (“propelled via a plurality of wheel assemblies 30” (Marsolek: Detailed Description – 17th paragraph, FIG. 1))
one or more sensors;, (“one or more sensors 68” (Marsolek: Detailed Description – 26th paragraph, FIG. 2))
a controller operably connected to, (“a controller” (Marsolek: Background – 4th paragraph))
the propulsion system, (“propelled via a plurality of wheel assemblies 30” (Marsolek: Detailed Description – 17th paragraph, FIG. 1))
and the one or more sensors,, (“one or more sensors 68” (Marsolek: Detailed Description – 26th paragraph, FIG. 2))
the controller including: one or more processors; and one or more non-transitory computer-readable media storing computer- executable instructions that, when executed, cause the one or more processors to perform operations comprising:, (“Controller 50 may embody a computing device having a single microprocessor or multiple microprocessors and a means for monitoring inputs from other components of control system 44 and generating output signals based on the inputs. For example, controller 50 may include a memory, a secondary storage device, a clock, and a processing hardware for accomplishing a task consistent with the present disclosure. Numerous commercially available microprocessors can be configured to perform the functions of controller 50. It should be appreciated that controller 50 could readily embody a general machine controller capable of controlling numerous other machine functions. Various other known circuits may be associated with controller 50, including signal-conditioning circuitry, communication circuitry, and other appropriate circuitry. Controller 50 may be further communicatively coupled with an external computer system, instead of or in addition to including a computer system, as desired.” (Marsolek: Detailed Description – 27th paragraph, FIG. 1-2))
receiving, from an electronic device separate from the mobile machine,, (“Interface devices 46 may include devices that may be located onboard machines 12 (e.g., in an operator station) or off-board that are configured to be used by personnel to control the operations of machines 12.” (Marsolek: Detailed Description – 23rd paragraph, FIG. 1-2))
a mobilization command to perform a mobilization task, the mobilization task comprising, (“controller 50 may be configured to automatically generate command signals communicable to one or more actuators 70 for automatically controlling operations of machines 12 based on the surface condition 90 of the worksite.” (Marsolek: Detailed Description – 46th paragraph, FIG. 1-4))
the path including a series of waypoints,, (“A location of each machine 12 on worksite 10 may be tracked by a positioning system 36 configured to determine the two- or three-dimensional location of each machine 12 with respect to a global or local coordinate system. For example, positioning system 36 may include a plurality of locating devices 38, each being configured to receive positioning signals 39 from a plurality of satellites 40 associated with a global navigation satellite system (GNSS), such as Navstar Global Positioning System (GPS), GLONASS, Galileo, Beidou, etc. Each locating device 38 may use positioning signals 39 to determine its own position (e.g., by trilateration) with respect to the coordinate system. Each locating device 38 may also be attached to one of machines 12 and configured to generate a signal indicative of the location of the machine 12.” (Marsolek: Detailed Description – 20th paragraph, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the travel path includes several waypoints based on the use of GPS and a coordinate system.)
according to the mobilization task;, (“controller 50 may be configured to automatically generate command signals communicable to one or more actuators 70 for automatically controlling operations of machines 12 based on the surface condition 90 of the worksite.” (Marsolek: Detailed Description – 46th paragraph, FIG. 1-4))
according to the mobilization task,, (“controller 50 may be configured to automatically generate command signals communicable to one or more actuators 70 for automatically controlling operations of machines 12 based on the surface condition 90 of the worksite.” (Marsolek: Detailed Description – 46th paragraph, FIG. 1-4))
a mobilization task completion notification, (“Controller 50 may then determine a difference between as-built site model 82 and design model 80 as an indication of work to be performed on worksite 10 in order for worksite 10 to match design model 80. Based on the difference, controller 50 may generate GUI 86 on display device 64 that includes map 88 of worksite 10. Map 88 may include graphical objects 94 and 96 that are configured to show the grade status 92 and surface condition 90, respectively, of worksite 10. Map 88 may also include graphical objects 98 that are indicative of the location of each machine 12 on worksite 10. In this way, operators and manager may be able to quickly and easily visualize what types of operations (if any) have been performed as well as where and what types of operations may still need to be completed.” (Marsolek: Detailed Description – 49th paragraph, FIG. 1-3) Examiner Note: The broadest reasonable interpretation determines that the GUI portrays the mobilization task completion notification in this case.)
to the electronic device,, (“Interface devices 46 may include devices that may be located onboard machines 12 (e.g., in an operator station) or off-board that are configured to be used by personnel to control the operations of machines 12.” (Marsolek: Detailed Description – 23rd paragraph, FIG. 1-2))
the mobilization task completion notification indicating that the mobilization task is complete, the mobilization task being different from, (“Controller 50 may then determine a difference between as-built site model 82 and design model 80 as an indication of work to be performed on worksite 10 in order for worksite 10 to match design model 80. Based on the difference, controller 50 may generate GUI 86 on display device 64 that includes map 88 of worksite 10. Map 88 may include graphical objects 94 and 96 that are configured to show the grade status 92 and surface condition 90, respectively, of worksite 10. Map 88 may also include graphical objects 98 that are indicative of the location of each machine 12 on worksite 10. In this way, operators and manager may be able to quickly and easily visualize what types of operations (if any) have been performed as well as where and what types of operations may still need to be completed.” (Marsolek: Detailed Description – 49th paragraph, FIG. 1-3) Examiner Note: The broadest reasonable interpretation determines that the GUI portrays the mobilization task completion notification in this case.)
a work task to be performed by the mobile machine after completion of the mobilization task., (“In this way, controller 50 may be configured to determine what work has been done to worksite 10, allowing operator and managers to determine where and what kinds of work remain to be done.” (Marsolek: Detailed Description – 39th paragraph, FIG. 1-2))
Marsolek does not teach but Everett teaches:
relocating the mobile machine from an initial location to a final location at a worksite;, (“the present disclosure is directed to a control system for use with a mobile loading machine operating at a first location of a worksite and a plurality of mobile haul machines configured to move material received at the first location to a second location of the worksite. The control system may include a plurality of control modules, each associated with one of the mobile loading machine and the plurality of mobile haul machines, and a worksite controller in communication with the plurality of control modules. The worksite controller may be configured to make a determination that a position of the mobile loading machine at the first location has changed, and to generate a new travel path for the plurality of mobile haul machines between the first location and the second location based on the determination.” (Everett: Summary of the Invention – 7th paragraph) Examiner Note: The broadest reasonable interpretation determines that the first location represents the initial location and the second location represents the final location in this case.)
autonomously or semi-autonomously relocating the mobile machine from the initial location to the final location, using the propulsion system, according to the mobilization task, including causing, using the propulsion system, the mobile machine to traverse a path on the worksite,, (“Machines 12 may be self-directed machines configured to autonomously traverse the changing terrain of worksite 10, manned machines configured to traverse worksite 10 under the control of an operator, or hybrid machines configured to perform some functions autonomously and other functions under the control of an operator. In the disclosed embodiment, at least some of machines 12 at worksite 10 are autonomously controlled.” (Everett: Detailed Description – 13th paragraph, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the propulsion system is used to propel the mobile machines from an initial location to a final location across the worksite.)
and extending from the initial location of the mobile machine to the final location at the worksite;, (“a travel path 18 that generally extends between load and dump locations 14, 16” (Everett: Detailed Description – 13th paragraph, FIG. 1))
determining, using the one or more sensors, that a present position of the mobile machine includes the final location,, (“Locating device 22 may be configured to determine a position of machine 12 and generate a signal indicative thereof. Locating device 22 could embody, for example, a Global Satellite System (GPS or GNSS) device, an Inertial Reference Unit (IRU), a local tracking system, a laser range finding device, an odometric or dead-reckoning device, or any other known locating device that receives or determines positional information associated with machine 12. Locating device 22 may additionally include an orientation sensor such as a laser-level sensor, a tilt sensor, an inclinometer, a radio direction finder, a gyrocompass, a fluxgate compass, or another device to facilitate heading and/or inclination detection, if desired. Locating device 22 may be configured to convey a signal indicative of the received or determined positional information to OC 26 for processing.” (Everett: Detailed Description – 15th paragraph, FIG. 2) Examiner Note: The broadest reasonable interpretation determines that the locating device can distinguish that a present position of the mobile machine includes the final location.)
during or after said autonomously or semi- autonomously relocating the mobile machine, (“Machines 12 may be self-directed machines configured to autonomously traverse the changing terrain of worksite 10, manned machines configured to traverse worksite 10 under the control of an operator, or hybrid machines configured to perform some functions autonomously and other functions under the control of an operator. In the disclosed embodiment, at least some of machines 12 at worksite 10 are autonomously controlled.” (Everett: Detailed Description – 13th paragraph, FIG. 1-2))
and sending, based at least in part on determining that the present position includes the final location, (“Locating device 22 may be configured to determine a position of machine 12 and generate a signal indicative thereof. Locating device 22 could embody, for example, a Global Satellite System (GPS or GNSS) device, an Inertial Reference Unit (IRU), a local tracking system, a laser range finding device, an odometric or dead-reckoning device, or any other known locating device that receives or determines positional information associated with machine 12. Locating device 22 may additionally include an orientation sensor such as a laser-level sensor, a tilt sensor, an inclinometer, a radio direction finder, a gyrocompass, a fluxgate compass, or another device to facilitate heading and/or inclination detection, if desired. Locating device 22 may be configured to convey a signal indicative of the received or determined positional information to OC 26 for processing.” (Everett: Detailed Description – 15th paragraph, FIG. 2) Examiner Note: The broadest reasonable interpretation determines that the locating device can distinguish that a present position of the mobile machine includes the final location.)
and based on said autonomously or semi-autonomously relocating the mobile machine, (“Machines 12 may be self-directed machines configured to autonomously traverse the changing terrain of worksite 10, manned machines configured to traverse worksite 10 under the control of an operator, or hybrid machines configured to perform some functions autonomously and other functions under the control of an operator. In the disclosed embodiment, at least some of machines 12 at worksite 10 are autonomously controlled.” (Everett: Detailed Description – 13th paragraph, FIG. 1-2))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Marsolek with these above aforementioned teachings from Everett in order to create an effective and safe automated mobilization system for mobile machines. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Marsolek’s control system for coordinating earth-working machines with Everett’s system for autonomous path planning and machine control as “machines often operate in varying terrain, under erratic environmental conditions, in changing traffic situations, and with different sizes and types of loads. Because of the volatile conditions under which the machines operate, performance of a particular machine can vary greatly depending on the particular travel path followed by the machine at any given time.” (Everett: Background – 3rd paragraph) Combining Marsolek and Everett would produce a user-friendly mobilization system for mobile machines, thus “improving travel path planning of a machine” (Everett: Background – 4th paragraph).
Regarding Claim 2:
Marsolek in view of Everett, as shown in the rejection above, discloses the limitations of claim 1. Marsolek further teaches:
The mobile machine of claim 1, wherein the electronic device includes a mobile device, a computer, or a server that is remote from the mobile machine, (“Interface devices 46 may also include a multi-functional control device 60 configured to receive information from and provide information to personnel for controlling machines 12. For example, control device 60 may include one or more input devices 62, such as buttons, soft keys, keyboards, a mouse, touch screens, etc., for receiving inputs from personnel indicative of information or requests for information relating to machines 12. Control device 60 may also include a display device 64, such as an LED, LCD, CRT, or other type of display device configured to show information receive signals and show information to personnel associated with the signals. In some embodiments, control device 60 may be an off-board entity, such as an off-board computer 66 that includes input device 62 and display device 64 and is configured to include or communicate with controller 50. Off-board computer 66 may be a desktop computer, a laptop computer, or a mobile device, such as a cellular phone, a tablet, a specialized computing device, or another type of electronic device.” (Marsolek: Detailed Description – 24th paragraph, FIG. 1-2))
Marsolek does not teach but Everett teaches:
[…] and communicates with the controller wirelessly., (“The data messages associated with control system 30 may be sent and received via a direct data link and/or a wireless communication link, as desired.” (Everett: Detailed Description – 16th paragraph, FIG. 2))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Marsolek with these above aforementioned teachings from Everett in order to create an effective and safe automated mobilization system for mobile machines. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Marsolek’s control system for coordinating earth-working machines with Everett’s system for autonomous path planning and machine control as “machines often operate in varying terrain, under erratic environmental conditions, in changing traffic situations, and with different sizes and types of loads. Because of the volatile conditions under which the machines operate, performance of a particular machine can vary greatly depending on the particular travel path followed by the machine at any given time.” (Everett: Background – 3rd paragraph) Combining Marsolek and Everett would produce a user-friendly mobilization system for mobile machines, thus “improving travel path planning of a machine” (Everett: Background – 4th paragraph).
Regarding Claim 4:
Marsolek in view of Everett, as shown in the rejection above, discloses the limitations of claim 1. Marsolek does not teach but Everett teaches:
The mobile machine of claim 1, wherein said causing the mobile machine to traverse the path comprises, (“generate a new travel path for the plurality of mobile haul machines between the first location and the second location” (Everett: Summary of the Invention – 7th paragraph))
[…] causing the propulsion system to follow a pilot mobile machine leading the mobile machine while traversing the path., (“One or more other mobile dozing or grading machines 12 c at worksite 10 may be tasked with clearing or leveling load location 14, dump location 16, and/or travel path 18 such that travel by other machines 12 at these locations may be possible.” (Everett: Detailed Description – 13th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the load location represents the initial location and the dump location represents the final location in this case. Furthermore, the broadest reasonable interpretation determines that the propulsion system is used to propel the mobile machines from the initial location to the final location.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Marsolek with these above aforementioned teachings from Everett in order to create an effective and safe automated mobilization system for mobile machines. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Marsolek’s control system for coordinating earth-working machines with Everett’s system for autonomous path planning and machine control as “machines often operate in varying terrain, under erratic environmental conditions, in changing traffic situations, and with different sizes and types of loads. Because of the volatile conditions under which the machines operate, performance of a particular machine can vary greatly depending on the particular travel path followed by the machine at any given time.” (Everett: Background – 3rd paragraph) Combining Marsolek and Everett would produce a user-friendly mobilization system for mobile machines, thus “improving travel path planning of a machine” (Everett: Background – 4th paragraph).
Regarding Claim 5:
Marsolek in view of Everett, as shown in the rejection above, discloses the limitations of claim 1. Marsolek further teaches:
The mobile machine of claim 1, wherein the operations further comprise,, (“operations to be performed on worksite 10” (Marsolek: Detailed Description – 30th paragraph, FIG. 1))
Marsolek does not teach but Everett teaches:
[…] based at least in part on said determining that the present position of the mobile machine includes the final location, […], (“Locating device 22 may be configured to determine a position of machine 12 and generate a signal indicative thereof. Locating device 22 could embody, for example, a Global Satellite System (GPS or GNSS) device, an Inertial Reference Unit (IRU), a local tracking system, a laser range finding device, an odometric or dead-reckoning device, or any other known locating device that receives or determines positional information associated with machine 12. Locating device 22 may additionally include an orientation sensor such as a laser-level sensor, a tilt sensor, an inclinometer, a radio direction finder, a gyrocompass, a fluxgate compass, or another device to facilitate heading and/or inclination detection, if desired. Locating device 22 may be configured to convey a signal indicative of the received or determined positional information to OC 26 for processing.” (Everett: Detailed Description – 15th paragraph, FIG. 2) Examiner Note: The broadest reasonable interpretation determines that the locating device can distinguish that a present position of the mobile machine includes the final location.)
[…] causing the mobile machine to perform the work task at the final location., (“A second location 16 may be designated as a dump location at which machines 12 b discard their payloads.” (Everett: Detailed Description – 13th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the dump location represents the final location in this case. Furthermore, the broadest reasonable interpretation determines that discarding payloads represents the work performed by the mobile machines at the final location.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Marsolek with these above aforementioned teachings from Everett in order to create an effective and safe automated mobilization system for mobile machines. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Marsolek’s control system for coordinating earth-working machines with Everett’s system for autonomous path planning and machine control as “machines often operate in varying terrain, under erratic environmental conditions, in changing traffic situations, and with different sizes and types of loads. Because of the volatile conditions under which the machines operate, performance of a particular machine can vary greatly depending on the particular travel path followed by the machine at any given time.” (Everett: Background – 3rd paragraph) Combining Marsolek and Everett would produce a user-friendly mobilization system for mobile machines, thus “improving travel path planning of a machine” (Everett: Background – 4th paragraph).
Regarding Claim 6:
Marsolek in view of Everett, as shown in the rejection above, discloses the limitations of claim 5. Marsolek further teaches:
The mobile machine of claim 5, wherein the operations further comprise:, (“operations to be performed on worksite 10” (Marsolek: Detailed Description – 30th paragraph, FIG. 1))
[…] determining that the work task is complete; and based at least in part on said determining that the work task is complete, […], (“In this way, controller 50 may be configured to determine what work has been done to worksite 10, allowing operator and managers to determine where and what kinds of work remain to be done.” (Marsolek: Detailed Description – 39th paragraph, FIG. 1-2))
[…] sending a work completion notification […], (“Controller 50 may then determine a difference between as-built site model 82 and design model 80 as an indication of work to be performed on worksite 10 in order for worksite 10 to match design model 80. Based on the difference, controller 50 may generate GUI 86 on display device 64 that includes map 88 of worksite 10. Map 88 may include graphical objects 94 and 96 that are configured to show the grade status 92 and surface condition 90, respectively, of worksite 10. Map 88 may also include graphical objects 98 that are indicative of the location of each machine 12 on worksite 10. In this way, operators and manager may be able to quickly and easily visualize what types of operations (if any) have been performed as well as where and what types of operations may still need to be completed.” (Marsolek: Detailed Description – 49th paragraph, FIG. 1-3) Examiner Note: The broadest reasonable interpretation determines that the GUI portrays the work completion notification in this case.)
[…] to the electronic device, […], (“Interface devices 46 may include devices that may be located onboard machines 12 (e.g., in an operator station) or off-board that are configured to be used by personnel to control the operations of machines 12.” (Marsolek: Detailed Description – 23rd paragraph, FIG. 1-2))
[…] the work completion notification indicating that the work task is completed., (“Controller 50 may then determine a difference between as-built site model 82 and design model 80 as an indication of work to be performed on worksite 10 in order for worksite 10 to match design model 80. Based on the difference, controller 50 may generate GUI 86 on display device 64 that includes map 88 of worksite 10. Map 88 may include graphical objects 94 and 96 that are configured to show the grade status 92 and surface condition 90, respectively, of worksite 10. Map 88 may also include graphical objects 98 that are indicative of the location of each machine 12 on worksite 10. In this way, operators and manager may be able to quickly and easily visualize what types of operations (if any) have been performed as well as where and what types of operations may still need to be completed.” (Marsolek: Detailed Description – 49th paragraph, FIG. 1-3) Examiner Note: The broadest reasonable interpretation determines that the GUI portrays the work completion notification in this case.)
Regarding Claim 7:
Marsolek in view of Everett, as shown in the rejection above, discloses the limitations of claim 1. Marsolek further teaches:
The mobile machine of claim 1, wherein the operations further comprise:, (“operations to be performed on worksite 10” (Marsolek: Detailed Description – 30th paragraph, FIG. 1))
[…] prior to said receiving the mobilization command to perform the mobilization task, […], (“controller 50 may be configured to automatically generate command signals communicable to one or more actuators 70 for automatically controlling operations of machines 12 based on the surface condition 90 of the worksite.” (Marsolek: Detailed Description – 46th paragraph, FIG. 1-4))
[…] receiving a signal from the one or more sensors, the signal including […], (“Sensors 68 may generate signals” (Marsolek: Detailed Description – 26th paragraph, FIG. 2))
Marsolek does not teach but Everett teaches:
[…] information indicating a safe operational condition of the mobile machine; determining, based at least in part on the information indicating the safe operational condition of the mobile machine, that the mobile machine is in the safe operational condition; and based at least in part on said determining that the mobile machine is in the safe operational condition, […], (“When generating plans for travel path 18, OCW 28 may consider, among other things, worksite conditions. The worksite conditions may include, for example, the terrain of worksite 10 (e.g., contour and composition), a traversable area at worksite 10 that has been cleared by machines 12 c, the new loading machine position at load location 14, the coordinates of dump location 16, any known isolation spaces therebetween (i.e., spaces that include obstacles or hazards and should be avoided), and applicable speed or payload limits. OCW 28 may consider the terrain of worksite 10 because the terrain could vary dramatically and have a significant effect on the travel of machine 12. For example, the terrain of worksite 10 may be very steep and/or loose in some areas, which could affect a maximum load that machine 12 is capable of carrying without losing power, an amount of wheel torque that can be applied without causing wheel slip, or a maximum speed that provides adequate controllability. Similarly, worksite 10 could include large ruts or otherwise rough or uneven terrain in particular areas that make travel uncomfortable, damaging, or even impossible.” (Everett: Detailed Description – 23rd paragraph, FIG. 1))
[…] activating a mobilization mode, wherein in the mobilization mode the controller is operable to perform the mobilization task., (“the present disclosure is directed to a control system for use with a mobile loading machine operating at a first location of a worksite and a plurality of mobile haul machines configured to move material received at the first location to a second location of the worksite. The control system may include a plurality of control modules, each associated with one of the mobile loading machine and the plurality of mobile haul machines, and a worksite controller in communication with the plurality of control modules. The worksite controller may be configured to make a determination that a position of the mobile loading machine at the first location has changed, and to generate a new travel path for the plurality of mobile haul machines between the first location and the second location based on the determination.” (Everett: Summary of the Invention – 7th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Marsolek with these above aforementioned teachings from Everett in order to create an effective and safe automated mobilization system for mobile machines. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Marsolek’s control system for coordinating earth-working machines with Everett’s system for autonomous path planning and machine control as “machines often operate in varying terrain, under erratic environmental conditions, in changing traffic situations, and with different sizes and types of loads. Because of the volatile conditions under which the machines operate, performance of a particular machine can vary greatly depending on the particular travel path followed by the machine at any given time.” (Everett: Background – 3rd paragraph) Combining Marsolek and Everett would produce a user-friendly mobilization system for mobile machines, thus “improving travel path planning of a machine” (Everett: Background – 4th paragraph).
Regarding Claim 8:
Marsolek in view of Everett, as shown in the rejection above, discloses the limitations of claim 1. Marsolek further teaches:
The mobile machine of claim 1, wherein the operations further comprise:, (“operations to be performed on worksite 10” (Marsolek: Detailed Description – 30th paragraph, FIG. 1))
[…] receiving a signal from the one or more sensors, the signal including […], (“Sensors 68 may generate signals” (Marsolek: Detailed Description – 26th paragraph, FIG. 2))
[…] to the electronic device, […], (“Interface devices 46 may include devices that may be located onboard machines 12 (e.g., in an operator station) or off-board that are configured to be used by personnel to control the operations of machines 12.” (Marsolek: Detailed Description – 23rd paragraph, FIG. 1-2))
Marsolek does not teach but Everett teaches:
[…] information indicating that a hazard blocks the path to be traversed by the mobile machine; and based at least in part on the information indicating that the hazard blocks the path to be traversed by the mobile machine, sending a path-obstructed notification […], (“When generating plans for travel path 18, OCW 28 may consider, among other things, worksite conditions. The worksite conditions may include, for example, the terrain of worksite 10 (e.g., contour and composition), a traversable area at worksite 10 that has been cleared by machines 12 c, the new loading machine position at load location 14, the coordinates of dump location 16, any known isolation spaces therebetween (i.e., spaces that include obstacles or hazards and should be avoided), and applicable speed or payload limits. OCW 28 may consider the terrain of worksite 10 because the terrain could vary dramatically and have a significant effect on the travel of machine 12. For example, the terrain of worksite 10 may be very steep and/or loose in some areas, which could affect a maximum load that machine 12 is capable of carrying without losing power, an amount of wheel torque that can be applied without causing wheel slip, or a maximum speed that provides adequate controllability. Similarly, worksite 10 could include large ruts or otherwise rough or uneven terrain in particular areas that make travel uncomfortable, damaging, or even impossible. OCW 28 may consider the traversable area of worksite 10 because worksite 10 could have a smaller cleared area at some locations than at other locations, thereby restricting an available foot print of travel path 18. The newly planned travel path 18 should extend from close proximity of the new loading machine position at load location 14 to dump location 16, while at the same time avoiding known isolation areas. Given these conditions, OCW 28 may be capable of generating multiple options for travel path 18.” (Everett: Detailed Description – 23rd paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that generating notifications is an obvious variation of Everrett. More particularly, Everrett teaches generating multiple travel options based on one not being the most ideal for a work machine to traverse. As a result, one obvious variation would have been to provide notifications to the user that a path is obstructed and is therefore not the best choice for travel.)
[…] the path-obstructed notification indicating that the hazard blocks the path., (“When generating plans for travel path 18, OCW 28 may consider, among other things, worksite conditions. The worksite conditions may include, for example, the terrain of worksite 10 (e.g., contour and composition), a traversable area at worksite 10 that has been cleared by machines 12 c, the new loading machine position at load location 14, the coordinates of dump location 16, any known isolation spaces therebetween (i.e., spaces that include obstacles or hazards and should be avoided), and applicable speed or payload limits. OCW 28 may consider the terrain of worksite 10 because the terrain could vary dramatically and have a significant effect on the travel of machine 12. For example, the terrain of worksite 10 may be very steep and/or loose in some areas, which could affect a maximum load that machine 12 is capable of carrying without losing power, an amount of wheel torque that can be applied without causing wheel slip, or a maximum speed that provides adequate controllability. Similarly, worksite 10 could include large ruts or otherwise rough or uneven terrain in particular areas that make travel uncomfortable, damaging, or even impossible. OCW 28 may consider the traversable area of worksite 10 because worksite 10 could have a smaller cleared area at some locations than at other locations, thereby restricting an available foot print of travel path 18. The newly planned travel path 18 should extend from close proximity of the new loading machine position at load location 14 to dump location 16, while at the same time avoiding known isolation areas. Given these conditions, OCW 28 may be capable of generating multiple options for travel path 18.” (Everett: Detailed Description – 23rd paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that generating notifications is an obvious variation of Everrett. More particularly, Everrett teaches generating multiple travel options based on one not being the most ideal for a work machine to traverse. As a result, one obvious variation would have been to provide notifications to the user that a path is obstructed and is therefore not the best choice for travel.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Marsolek with these above aforementioned teachings from Everett in order to create an effective and safe automated mobilization system for mobile machines. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Marsolek’s control system for coordinating earth-working machines with Everett’s system for autonomous path planning and machine control as “machines often operate in varying terrain, under erratic environmental conditions, in changing traffic situations, and with different sizes and types of loads. Because of the volatile conditions under which the machines operate, performance of a particular machine can vary greatly depending on the particular travel path followed by the machine at any given time.” (Everett: Background – 3rd paragraph) Combining Marsolek and Everett would produce a user-friendly mobilization system for mobile machines, thus “improving travel path planning of a machine” (Everett: Background – 4th paragraph).
Regarding Claim 9:
Marsolek in view of Everett, as shown in the rejection above, discloses the limitations of claim 1. Marsolek further teaches:
The mobile machine of claim 1, wherein the operations further comprise:, (“operations to be performed on worksite 10” (Marsolek: Detailed Description – 30th paragraph, FIG. 1))
[…] determining, based at least in part on one or more sensor signals from the one or more sensors, […], (“Sensors 68 may generate signals” (Marsolek: Detailed Description – 26th paragraph, FIG. 2))
Marsolek does not teach but Everett teaches:
[…] a topography of a surface of the worksite while traversing the path; and modifying the path based at least in part on the topography of the surface of the worksite., (“When generating plans for travel path 18, OCW 28 may consider, among other things, worksite conditions. The worksite conditions may include, for example, the terrain of worksite 10 (e.g., contour and composition), a traversable area at worksite 10 that has been cleared by machines 12 c, the new loading machine position at load location 14, the coordinates of dump location 16, any known isolation spaces therebetween (i.e., spaces that include obstacles or hazards and should be avoided), and applicable speed or payload limits. OCW 28 may consider the terrain of worksite 10 because the terrain could vary dramatically and have a significant effect on the travel of machine 12. For example, the terrain of worksite 10 may be very steep and/or loose in some areas, which could affect a maximum load that machine 12 is capable of carrying without losing power, an amount of wheel torque that can be applied without causing wheel slip, or a maximum speed that provides adequate controllability. Similarly, worksite 10 could include large ruts or otherwise rough or uneven terrain in particular areas that make travel uncomfortable, damaging, or even impossible.” (Everett: Detailed Description – 23rd paragraph, FIG. 1))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Marsolek with these above aforementioned teachings from Everett in order to create an effective and safe automated mobilization system for mobile machines. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Marsolek’s control system for coordinating earth-working machines with Everett’s system for autonomous path planning and machine control as “machines often operate in varying terrain, under erratic environmental conditions, in changing traffic situations, and with different sizes and types of loads. Because of the volatile conditions under which the machines operate, performance of a particular machine can vary greatly depending on the particular travel path followed by the machine at any given time.” (Everett: Background – 3rd paragraph) Combining Marsolek and Everett would produce a user-friendly mobilization system for mobile machines, thus “improving travel path planning of a machine” (Everett: Background – 4th paragraph).
Regarding Claim 10:
Marsolek in view of Everett, as shown in the rejection above, discloses the limitations of claim 1. Marsolek does not teach but Everett teaches:
The mobile machine of claim 1, wherein the final location is selected from a group consisting of a work area, a storing area, a staging area, a refueling area, or a recharging area, at the worksite., (“A second location 16 may be designated as a dump location at which machines 12 b discard their payloads.” (Everett: Detailed Description – 13th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the dump location represents the final work location in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Marsolek with these above aforementioned teachings from Everett in order to create an effective and safe automated mobilization system for mobile machines. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Marsolek’s control system for coordinating earth-working machines with Everett’s system for autonomous path planning and machine control as “machines often operate in varying terrain, under erratic environmental conditions, in changing traffic situations, and with different sizes and types of loads. Because of the volatile conditions under which the machines operate, performance of a particular machine can vary greatly depending on the particular travel path followed by the machine at any given time.” (Everett: Background – 3rd paragraph) Combining Marsolek and Everett would produce a user-friendly mobilization system for mobile machines, thus “improving travel path planning of a machine” (Everett: Background – 4th paragraph).
Regarding Claim 11:
Marsolek teaches:
One or more non-transitory computer-readable media storing computer- executable instructions that, when executed, cause one or more processors of a mobile machine to perform operations comprising:, (“Controller 50 may embody a computing device having a single microprocessor or multiple microprocessors and a means for monitoring inputs from other components of control system 44 and generating output signals based on the inputs. For example, controller 50 may include a memory, a secondary storage device, a clock, and a processing hardware for accomplishing a task consistent with the present disclosure. Numerous commercially available microprocessors can be configured to perform the functions of controller 50. It should be appreciated that controller 50 could readily embody a general machine controller capable of controlling numerous other machine functions. Various other known circuits may be associated with controller 50, including signal-conditioning circuitry, communication circuitry, and other appropriate circuitry. Controller 50 may be further communicatively coupled with an external computer system, instead of or in addition to including a computer system, as desired.” (Marsolek: Detailed Description – 27th paragraph, FIG. 1-2))
receiving, from an electronic device separate from the mobile machine,, (“Interface devices 46 may include devices that may be located onboard machines 12 (e.g., in an operator station) or off-board that are configured to be used by personnel to control the operations of machines 12.” (Marsolek: Detailed Description – 23rd paragraph, FIG. 1-2))
a mobilization command to perform a mobilization task, the mobilization task comprising, (“controller 50 may be configured to automatically generate command signals communicable to one or more actuators 70 for automatically controlling operations of machines 12 based on the surface condition 90 of the worksite.” (Marsolek: Detailed Description – 46th paragraph, FIG. 1-4))
the path including a series of locations,, (“A location of each machine 12 on worksite 10 may be tracked by a positioning system 36 configured to determine the two- or three-dimensional location of each machine 12 with respect to a global or local coordinate system. For example, positioning system 36 may include a plurality of locating devices 38, each being configured to receive positioning signals 39 from a plurality of satellites 40 associated with a global navigation satellite system (GNSS), such as Navstar Global Positioning System (GPS), GLONASS, Galileo, Beidou, etc. Each locating device 38 may use positioning signals 39 to determine its own position (e.g., by trilateration) with respect to the coordinate system. Each locating device 38 may also be attached to one of machines 12 and configured to generate a signal indicative of the location of the machine 12.” (Marsolek: Detailed Description – 20th paragraph, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the travel path includes several waypoints based on the use of GPS and a coordinate system.)
determining, using one or more sensors of the mobile machine,, (“one or more sensors 68” (Marsolek: Detailed Description – 26th paragraph, FIG. 2))
according to the mobilization task;, (“controller 50 may be configured to automatically generate command signals communicable to one or more actuators 70 for automatically controlling operations of machines 12 based on the surface condition 90 of the worksite.” (Marsolek: Detailed Description – 46th paragraph, FIG. 1-4))
according to the mobilization task,, (“controller 50 may be configured to automatically generate command signals communicable to one or more actuators 70 for automatically controlling operations of machines 12 based on the surface condition 90 of the worksite.” (Marsolek: Detailed Description – 46th paragraph, FIG. 1-4))
a mobile task completion notification, (“Controller 50 may then determine a difference between as-built site model 82 and design model 80 as an indication of work to be performed on worksite 10 in order for worksite 10 to match design model 80. Based on the difference, controller 50 may generate GUI 86 on display device 64 that includes map 88 of worksite 10. Map 88 may include graphical objects 94 and 96 that are configured to show the grade status 92 and surface condition 90, respectively, of worksite 10. Map 88 may also include graphical objects 98 that are indicative of the location of each machine 12 on worksite 10. In this way, operators and manager may be able to quickly and easily visualize what types of operations (if any) have been performed as well as where and what types of operations may still need to be completed.” (Marsolek: Detailed Description – 49th paragraph, FIG. 1-3) Examiner Note: The broadest reasonable interpretation determines that the GUI portrays the mobile task completion notification in this case.)
to the electronic device,, (“Interface devices 46 may include devices that may be located onboard machines 12 (e.g., in an operator station) or off-board that are configured to be used by personnel to control the operations of machines 12.” (Marsolek: Detailed Description – 23rd paragraph, FIG. 1-2))
the mobile task completion notification indicating that the mobilization task is complete, the mobilization task being different from, (“Controller 50 may then determine a difference between as-built site model 82 and design model 80 as an indication of work to be performed on worksite 10 in order for worksite 10 to match design model 80. Based on the difference, controller 50 may generate GUI 86 on display device 64 that includes map 88 of worksite 10. Map 88 may include graphical objects 94 and 96 that are configured to show the grade status 92 and surface condition 90, respectively, of worksite 10. Map 88 may also include graphical objects 98 that are indicative of the location of each machine 12 on worksite 10. In this way, operators and manager may be able to quickly and easily visualize what types of operations (if any) have been performed as well as where and what types of operations may still need to be completed.” (Marsolek: Detailed Description – 49th paragraph, FIG. 1-3) Examiner Note: The broadest reasonable interpretation determines that the GUI portrays the mobilization task completion notification in this case.)
a work task to be performed by the mobile machine after completion of the mobilization task., (“In this way, controller 50 may be configured to determine what work has been done to worksite 10, allowing operator and managers to determine where and what kinds of work remain to be done.” (Marsolek: Detailed Description – 39th paragraph, FIG. 1-2))
Marsolek does not teach but Everett teaches:
relocating the mobile machine from an initial location to a final location at a worksite; determining a path on the worksite,, (“the present disclosure is directed to a control system for use with a mobile loading machine operating at a first location of a worksite and a plurality of mobile haul machines configured to move material received at the first location to a second location of the worksite. The control system may include a plurality of control modules, each associated with one of the mobile loading machine and the plurality of mobile haul machines, and a worksite controller in communication with the plurality of control modules. The worksite controller may be configured to make a determination that a position of the mobile loading machine at the first location has changed, and to generate a new travel path for the plurality of mobile haul machines between the first location and the second location based on the determination.” (Everett: Summary of the Invention – 7th paragraph) Examiner Note: The broadest reasonable interpretation determines that the first location represents the initial location and the second location represents the final location in this case.)
and extending from the initial location of the mobile machine to the final location;, (“a travel path 18 that generally extends between load and dump locations 14, 16” (Everett: Detailed Description – 13th paragraph, FIG. 1))
autonomously or semi-autonomously relocating the mobile machine from the initial location to the final location, using a propulsion system of the mobile machine, according to the mobilization task, including, (“Machines 12 may be self-directed machines configured to autonomously traverse the changing terrain of worksite 10, manned machines configured to traverse worksite 10 under the control of an operator, or hybrid machines configured to perform some functions autonomously and other functions under the control of an operator. In the disclosed embodiment, at least some of machines 12 at worksite 10 are autonomously controlled.” (Everett: Detailed Description – 13th paragraph, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the propulsion system is used to propel the mobile machines from an initial location to a final location across the worksite.)
causing, using the propulsion system of the mobile machine, the mobile machine to traverse the path to the final location at the worksite;, (“the present disclosure is directed to a control system for use with a mobile loading machine operating at a first location of a worksite and a plurality of mobile haul machines configured to move material received at the first location to a second location of the worksite. The control system may include a plurality of control modules, each associated with one of the mobile loading machine and the plurality of mobile haul machines, and a worksite controller in communication with the plurality of control modules. The worksite controller may be configured to make a determination that a position of the mobile loading machine at the first location has changed, and to generate a new travel path for the plurality of mobile haul machines between the first location and the second location based on the determination.” (Everett: Summary of the Invention – 7th paragraph) Examiner Note: The broadest reasonable interpretation determines that the propulsion system is used to propel the mobile machines from the initial location to the final location.)
that a present position of the mobile machine is within a threshold distance of the final location,, (“The method of travel path planning may be associated with travel between load location 14 and dump location 16. Each time machine 12 a changes its general position at load location 14, travel path 18 should also change to accommodate the movement of machine 12 a. Accordingly, OWC 28 may initiate planning of travel path 18 when it is determined that the position of machine 12 a at load location 14 has changed by at least a minimum amount. The minimum amount may be adjustable and set by an operator of machine 12 a and/or a user of control system 30. OWC 28 may automatically make the determination that machine 12 a has changed by at least the minimum amount based on information provided by control module 20.” (Everett: Detailed Description – 21st-22nd paragraphs, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the minimum amount the position of the machine has changed by may be interpreted as the threshold distance in this case.)
during or after said autonomously or semi-autonomously relocating the mobile machine, (“Machines 12 may be self-directed machines configured to autonomously traverse the changing terrain of worksite 10, manned machines configured to traverse worksite 10 under the control of an operator, or hybrid machines configured to perform some functions autonomously and other functions under the control of an operator. In the disclosed embodiment, at least some of machines 12 at worksite 10 are autonomously controlled.” (Everett: Detailed Description – 13th paragraph, FIG. 1-2))
and sending, based at least in part on determining that the present position is within the threshold distance of the final location, (“The method of travel path planning may be associated with travel between load location 14 and dump location 16. Each time machine 12 a changes its general position at load location 14, travel path 18 should also change to accommodate the movement of machine 12 a. Accordingly, OWC 28 may initiate planning of travel path 18 when it is determined that the position of machine 12 a at load location 14 has changed by at least a minimum amount. The minimum amount may be adjustable and set by an operator of machine 12 a and/or a user of control system 30. OWC 28 may automatically make the determination that machine 12 a has changed by at least the minimum amount based on information provided by control module 20.” (Everett: Detailed Description – 21st-22nd paragraphs, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the minimum amount the position of the machine has changed by may be interpreted as the threshold distance in this case.)
and based on said autonomously or semi- autonomously relocating the mobile machine, (“Machines 12 may be self-directed machines configured to autonomously traverse the changing terrain of worksite 10, manned machines configured to traverse worksite 10 under the control of an operator, or hybrid machines configured to perform some functions autonomously and other functions under the control of an operator. In the disclosed embodiment, at least some of machines 12 at worksite 10 are autonomously controlled.” (Everett: Detailed Description – 13th paragraph, FIG. 1-2))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Marsolek with these above aforementioned teachings from Everett in order to create an effective and safe automated mobilization system for mobile machines. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Marsolek’s control system for coordinating earth-working machines with Everett’s system for autonomous path planning and machine control as “machines often operate in varying terrain, under erratic environmental conditions, in changing traffic situations, and with different sizes and types of loads. Because of the volatile conditions under which the machines operate, performance of a particular machine can vary greatly depending on the particular travel path followed by the machine at any given time.” (Everett: Background – 3rd paragraph) Combining Marsolek and Everett would produce a user-friendly mobilization system for mobile machines, thus “improving travel path planning of a machine” (Everett: Background – 4th paragraph).
Regarding Claim 12:
Marsolek in view of Everett, as shown in the rejection above, discloses the limitations of claim 11. Marsolek further teaches:
The one or more non-transitory computer-readable media of claim 11, wherein the electronic device includes a mobile device, a computer, or server that is remote from the mobile machine, (“Interface devices 46 may also include a multi-functional control device 60 configured to receive information from and provide information to personnel for controlling machines 12. For example, control device 60 may include one or more input devices 62, such as buttons, soft keys, keyboards, a mouse, touch screens, etc., for receiving inputs from personnel indicative of information or requests for information relating to machines 12. Control device 60 may also include a display device 64, such as an LED, LCD, CRT, or other type of display device configured to show information receive signals and show information to personnel associated with the signals. In some embodiments, control device 60 may be an off-board entity, such as an off-board computer 66 that includes input device 62 and display device 64 and is configured to include or communicate with controller 50. Off-board computer 66 may be a desktop computer, a laptop computer, or a mobile device, such as a cellular phone, a tablet, a specialized computing device, or another type of electronic device.” (Marsolek: Detailed Description – 24th paragraph, FIG. 1-2))
Marsolek does not teach but Everett teaches:
[…] and communicates wirelessly with the mobile machine., (“Communicating device 24 may include hardware and/or software that enables sending of data messages between OC 26 and an offboard worksite controller (OWC) 28. OWC 28, together with each control module 20 of machines 12, may embody a control system 30. The data messages associated with control system 30 may be sent and received via a direct data link and/or a wireless communication link, as desired.” (Everett: Detailed Description – 16th paragraph, FIG. 2))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Marsolek with these above aforementioned teachings from Everett in order to create an effective and safe automated mobilization system for mobile machines. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Marsolek’s control system for coordinating earth-working machines with Everett’s system for autonomous path planning and machine control as “machines often operate in varying terrain, under erratic environmental conditions, in changing traffic situations, and with different sizes and types of loads. Because of the volatile conditions under which the machines operate, performance of a particular machine can vary greatly depending on the particular travel path followed by the machine at any given time.” (Everett: Background – 3rd paragraph) Combining Marsolek and Everett would produce a user-friendly mobilization system for mobile machines, thus “improving travel path planning of a machine” (Everett: Background – 4th paragraph).
Regarding Claim 13:
Marsolek in view of Everett, as shown in the rejection above, discloses the limitations of claim 11. Marsolek further teaches:
The one or more non-transitory computer-readable media of claim 11, wherein the operations further comprise,, (“operations to be performed on worksite 10” (Marsolek: Detailed Description – 30th paragraph, FIG. 1))
Marsolek does not teach but Everett teaches:
[…] based at least in part on said determining that the present position of the mobile machine is within the threshold distance of the final location, […], (“The method of travel path planning may be associated with travel between load location 14 and dump location 16. Each time machine 12 a changes its general position at load location 14, travel path 18 should also change to accommodate the movement of machine 12 a. Accordingly, OWC 28 may initiate planning of travel path 18 when it is determined that the position of machine 12 a at load location 14 has changed by at least a minimum amount. The minimum amount may be adjustable and set by an operator of machine 12 a and/or a user of control system 30. OWC 28 may automatically make the determination that machine 12 a has changed by at least the minimum amount based on information provided by control module 20.” (Everett: Detailed Description – 21st-22nd paragraphs, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the minimum amount the position of the machine has changed by may be interpreted as the threshold distance in this case.)
[…] autonomously performing the work task at the final location., (“A second location 16 may be designated as a dump location at which machines 12 b discard their payloads.” (Everett: Detailed Description – 13th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the dump location represents the final location in this case. Furthermore, the broadest reasonable interpretation determines that discarding payloads represents the work autonomously performed by the mobile machines at the final location based on their ability to be autonomously controlled.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Marsolek with these above aforementioned teachings from Everett in order to create an effective and safe automated mobilization system for mobile machines. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Marsolek’s control system for coordinating earth-working machines with Everett’s system for autonomous path planning and machine control as “machines often operate in varying terrain, under erratic environmental conditions, in changing traffic situations, and with different sizes and types of loads. Because of the volatile conditions under which the machines operate, performance of a particular machine can vary greatly depending on the particular travel path followed by the machine at any given time.” (Everett: Background – 3rd paragraph) Combining Marsolek and Everett would produce a user-friendly mobilization system for mobile machines, thus “improving travel path planning of a machine” (Everett: Background – 4th paragraph).
Regarding Claim 14:
Marsolek in view of Everett, as shown in the rejection above, discloses the limitations of claim 11. Marsolek further teaches:
The one or more non-transitory computer-readable media of claim 11, wherein the operations further comprise:, (“operations to be performed on worksite 10” (Marsolek: Detailed Description – 30th paragraph, FIG. 1))
[…] prior to said receiving the mobilization command to perform the mobilization task, […], (“controller 50 may be configured to automatically generate command signals communicable to one or more actuators 70 for automatically controlling operations of machines 12 based on the surface condition 90 of the worksite.” (Marsolek: Detailed Description – 46th paragraph, FIG. 1-4))
[…] receiving a signal from the one or more sensors of the mobile machine, the signal including […], (“Sensors 68 may generate signals” (Marsolek: Detailed Description – 26th paragraph, FIG. 2))
Marsolek does not teach but Everett teaches:
[…] information indicating a safe operational condition of the mobile machine; determining, based at least in part on the information indicating the safe operational condition of the mobile machine, that the mobile machine is in the safe operational condition; and based at least in part on said determining that the mobile machine is in the safe operational condition, […], (“When generating plans for travel path 18, OCW 28 may consider, among other things, worksite conditions. The worksite conditions may include, for example, the terrain of worksite 10 (e.g., contour and composition), a traversable area at worksite 10 that has been cleared by machines 12 c, the new loading machine position at load location 14, the coordinates of dump location 16, any known isolation spaces therebetween (i.e., spaces that include obstacles or hazards and should be avoided), and applicable speed or payload limits. OCW 28 may consider the terrain of worksite 10 because the terrain could vary dramatically and have a significant effect on the travel of machine 12. For example, the terrain of worksite 10 may be very steep and/or loose in some areas, which could affect a maximum load that machine 12 is capable of carrying without losing power, an amount of wheel torque that can be applied without causing wheel slip, or a maximum speed that provides adequate controllability. Similarly, worksite 10 could include large ruts or otherwise rough or uneven terrain in particular areas that make travel uncomfortable, damaging, or even impossible.” (Everett: Detailed Description – 23rd paragraph, FIG. 1))
[…] activating a mobilization mode of the mobile machine, wherein in the mobilization mode, the mobile machine is operable to perform the mobilization task., (“the present disclosure is directed to a control system for use with a mobile loading machine operating at a first location of a worksite and a plurality of mobile haul machines configured to move material received at the first location to a second location of the worksite. The control system may include a plurality of control modules, each associated with one of the mobile loading machine and the plurality of mobile haul machines, and a worksite controller in communication with the plurality of control modules. The worksite controller may be configured to make a determination that a position of the mobile loading machine at the first location has changed, and to generate a new travel path for the plurality of mobile haul machines between the first location and the second location based on the determination.” (Everett: Summary of the Invention – 7th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Marsolek with these above aforementioned teachings from Everett in order to create an effective and safe automated mobilization system for mobile machines. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Marsolek’s control system for coordinating earth-working machines with Everett’s system for autonomous path planning and machine control as “machines often operate in varying terrain, under erratic environmental conditions, in changing traffic situations, and with different sizes and types of loads. Because of the volatile conditions under which the machines operate, performance of a particular machine can vary greatly depending on the particular travel path followed by the machine at any given time.” (Everett: Background – 3rd paragraph) Combining Marsolek and Everett would produce a user-friendly mobilization system for mobile machines, thus “improving travel path planning of a machine” (Everett: Background – 4th paragraph).
Regarding Claim 15:
Marsolek in view of Everett, as shown in the rejection above, discloses the limitations of claim 11. Marsolek further teaches:
The one or more non-transitory computer-readable media of claim 11, wherein the operations further comprise:, (“operations to be performed on worksite 10” (Marsolek: Detailed Description – 30th paragraph, FIG. 1))
[…] receiving a signal from the one or more sensors, the signal including […], (“Sensors 68 may generate signals” (Marsolek: Detailed Description – 26th paragraph, FIG. 2))
[…] to the electronic device, […], (“Interface devices 46 may include devices that may be located onboard machines 12 (e.g., in an operator station) or off-board that are configured to be used by personnel to control the operations of machines 12.” (Marsolek: Detailed Description – 23rd paragraph, FIG. 1-2))
Marsolek does not teach but Everett teaches:
[…] information indicating that a hazard blocks the path to be traversed by the mobile machine; and based at least in part on the information, sending a path-obstructed notification […], (“When generating plans for travel path 18, OCW 28 may consider, among other things, worksite conditions. The worksite conditions may include, for example, the terrain of worksite 10 (e.g., contour and composition), a traversable area at worksite 10 that has been cleared by machines 12 c, the new loading machine position at load location 14, the coordinates of dump location 16, any known isolation spaces therebetween (i.e., spaces that include obstacles or hazards and should be avoided), and applicable speed or payload limits. OCW 28 may consider the terrain of worksite 10 because the terrain could vary dramatically and have a significant effect on the travel of machine 12. For example, the terrain of worksite 10 may be very steep and/or loose in some areas, which could affect a maximum load that machine 12 is capable of carrying without losing power, an amount of wheel torque that can be applied without causing wheel slip, or a maximum speed that provides adequate controllability. Similarly, worksite 10 could include large ruts or otherwise rough or uneven terrain in particular areas that make travel uncomfortable, damaging, or even impossible. OCW 28 may consider the traversable area of worksite 10 because worksite 10 could have a smaller cleared area at some locations than at other locations, thereby restricting an available foot print of travel path 18. The newly planned travel path 18 should extend from close proximity of the new loading machine position at load location 14 to dump location 16, while at the same time avoiding known isolation areas. Given these conditions, OCW 28 may be capable of generating multiple options for travel path 18.” (Everett: Detailed Description – 23rd paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that generating notifications is an obvious variation of Everrett. More particularly, Everrett teaches generating multiple travel options based on one not being the most ideal for a work machine to traverse. As a result, one obvious variation would have been to provide notifications to the user that a path is obstructed and is therefore not the best choice for travel.)
[…] indicating that a hazard blocks the path to be traversed by the mobile machine, the path-obstructed notification indicating that the hazard blocks the path., (“When generating plans for travel path 18, OCW 28 may consider, among other things, worksite conditions. The worksite conditions may include, for example, the terrain of worksite 10 (e.g., contour and composition), a traversable area at worksite 10 that has been cleared by machines 12 c, the new loading machine position at load location 14, the coordinates of dump location 16, any known isolation spaces therebetween (i.e., spaces that include obstacles or hazards and should be avoided), and applicable speed or payload limits. OCW 28 may consider the terrain of worksite 10 because the terrain could vary dramatically and have a significant effect on the travel of machine 12. For example, the terrain of worksite 10 may be very steep and/or loose in some areas, which could affect a maximum load that machine 12 is capable of carrying without losing power, an amount of wheel torque that can be applied without causing wheel slip, or a maximum speed that provides adequate controllability. Similarly, worksite 10 could include large ruts or otherwise rough or uneven terrain in particular areas that make travel uncomfortable, damaging, or even impossible. OCW 28 may consider the traversable area of worksite 10 because worksite 10 could have a smaller cleared area at some locations than at other locations, thereby restricting an available foot print of travel path 18. The newly planned travel path 18 should extend from close proximity of the new loading machine position at load location 14 to dump location 16, while at the same time avoiding known isolation areas. Given these conditions, OCW 28 may be capable of generating multiple options for travel path 18.” (Everett: Detailed Description – 23rd paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that generating notifications is an obvious variation of Everrett. More particularly, Everrett teaches generating multiple travel options based on one not being the most ideal for a work machine to traverse. As a result, one obvious variation would have been to provide notifications to the user that a path is obstructed and is therefore not the best choice for travel.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Marsolek with these above aforementioned teachings from Everett in order to create an effective and safe automated mobilization system for mobile machines. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Marsolek’s control system for coordinating earth-working machines with Everett’s system for autonomous path planning and machine control as “machines often operate in varying terrain, under erratic environmental conditions, in changing traffic situations, and with different sizes and types of loads. Because of the volatile conditions under which the machines operate, performance of a particular machine can vary greatly depending on the particular travel path followed by the machine at any given time.” (Everett: Background – 3rd paragraph) Combining Marsolek and Everett would produce a user-friendly mobilization system for mobile machines, thus “improving travel path planning of a machine” (Everett: Background – 4th paragraph).
Regarding Claim 16:
Marsolek in view of Everett, as shown in the rejection above, discloses the limitations of claim 11. Marsolek does not teach but Everett teaches:
The one or more non-transitory computer-readable media of claim 11, wherein the determining the path on the worksite comprises, (“generate a new travel path for the plurality of mobile haul machines between the first location and the second location” (Everett: Summary of the Invention – 7th paragraph))
[…] following a pilot vehicle leading the mobile machine while traversing the path on the worksite., (“One or more other mobile dozing or grading machines 12 c at worksite 10 may be tasked with clearing or leveling load location 14, dump location 16, and/or travel path 18 such that travel by other machines 12 at these locations may be possible.” (Everett: Detailed Description – 13th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the load location represents the initial location and the dump location represents the final location in this case. Furthermore, the broadest reasonable interpretation determines that the propulsion system is used to propel the mobile machines from the initial location to the final location.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Marsolek with these above aforementioned teachings from Everett in order to create an effective and safe automated mobilization system for mobile machines. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Marsolek’s control system for coordinating earth-working machines with Everett’s system for autonomous path planning and machine control as “machines often operate in varying terrain, under erratic environmental conditions, in changing traffic situations, and with different sizes and types of loads. Because of the volatile conditions under which the machines operate, performance of a particular machine can vary greatly depending on the particular travel path followed by the machine at any given time.” (Everett: Background – 3rd paragraph) Combining Marsolek and Everett would produce a user-friendly mobilization system for mobile machines, thus “improving travel path planning of a machine” (Everett: Background – 4th paragraph).
Regarding Claim 17:
Marsolek teaches:
A method, comprising:, (“a method” (Marsolek: Summary – 8th paragraph))
receiving, by a mobile machine from a mobile, hand-held electronic device separate from the mobile machine,, (“Interface devices 46 may include devices that may be located onboard machines 12 (e.g., in an operator station) or off-board that are configured to be used by personnel to control the operations of machines 12. For example, interface devices 46 may include machine controls, such as an accelerator 52 for controlling the speed of machine 12, a brake 54 for controlling the deceleration machine 12, a steering device 56 for controlling the travel direction of machine 12, and a tool control 58 for controlling one or more tool positions and/or orientations. Although each machine control is shown in FIG. 2 as a separate device, it is understood that the functions of multiple machine controls may be incorporated into a single device, such as a single joystick or electronic control device. Interface devices 46 may also include a multi-functional control device 60 configured to receive information from and provide information to personnel for controlling machines 12. For example, control device 60 may include one or more input devices 62, such as buttons, soft keys, keyboards, a mouse, touch screens, etc., for receiving inputs from personnel indicative of information or requests for information relating to machines 12. Control device 60 may also include a display device 64, such as an LED, LCD, CRT, or other type of display device configured to show information receive signals and show information to personnel associated with the signals. In some embodiments, control device 60 may be an off-board entity, such as an off-board computer 66 that includes input device 62 and display device 64 and is configured to include or communicate with controller 50. Off-board computer 66 may be a desktop computer, a laptop computer, or a mobile device, such as a cellular phone, a tablet, a specialized computing device, or another type of electronic device.” (Marsolek: Detailed Description – 23rd-24th paragraphs, FIG. 1-2))
a mobilization command to perform a mobilization task, the mobilization task comprising, (“controller 50 may be configured to automatically generate command signals communicable to one or more actuators 70 for automatically controlling operations of machines 12 based on the surface condition 90 of the worksite.” (Marsolek: Detailed Description – 46th paragraph, FIG. 1-4))
prior to receiving the mobilization command to perform the mobilization task,, (“controller 50 may be configured to automatically generate command signals communicable to one or more actuators 70 for automatically controlling operations of machines 12 based on the surface condition 90 of the worksite.” (Marsolek: Detailed Description – 46th paragraph, FIG. 1-4))
determining, based at least in part from factors measured by one or more sensors of the mobile machine,, (“Sensors 68 may generate signals” (Marsolek: Detailed Description – 26th paragraph, FIG. 2))
according to the mobilization task;, (“controller 50 may be configured to automatically generate command signals communicable to one or more actuators 70 for automatically controlling operations of machines 12 based on the surface condition 90 of the worksite.” (Marsolek: Detailed Description – 46th paragraph, FIG. 1-4))
according to the mobilization task,, (“controller 50 may be configured to automatically generate command signals communicable to one or more actuators 70 for automatically controlling operations of machines 12 based on the surface condition 90 of the worksite.” (Marsolek: Detailed Description – 46th paragraph, FIG. 1-4))
a mobile task completion notification, (“Controller 50 may then determine a difference between as-built site model 82 and design model 80 as an indication of work to be performed on worksite 10 in order for worksite 10 to match design model 80. Based on the difference, controller 50 may generate GUI 86 on display device 64 that includes map 88 of worksite 10. Map 88 may include graphical objects 94 and 96 that are configured to show the grade status 92 and surface condition 90, respectively, of worksite 10. Map 88 may also include graphical objects 98 that are indicative of the location of each machine 12 on worksite 10. In this way, operators and manager may be able to quickly and easily visualize what types of operations (if any) have been performed as well as where and what types of operations may still need to be completed.” (Marsolek: Detailed Description – 49th paragraph, FIG. 1-3) Examiner Note: The broadest reasonable interpretation determines that the GUI portrays the mobile task completion notification in this case.)
to the mobile, hand-held electronic device, (“Interface devices 46 may also include a multi-functional control device 60 configured to receive information from and provide information to personnel for controlling machines 12. For example, control device 60 may include one or more input devices 62, such as buttons, soft keys, keyboards, a mouse, touch screens, etc., for receiving inputs from personnel indicative of information or requests for information relating to machines 12. Control device 60 may also include a display device 64, such as an LED, LCD, CRT, or other type of display device configured to show information receive signals and show information to personnel associated with the signals. In some embodiments, control device 60 may be an off-board entity, such as an off-board computer 66 that includes input device 62 and display device 64 and is configured to include or communicate with controller 50. Off-board computer 66 may be a desktop computer, a laptop computer, or a mobile device, such as a cellular phone, a tablet, a specialized computing device, or another type of electronic device.” (Marsolek: Detailed Description – 24th paragraph, FIG. 1-2))
that indicates that the mobilization task is complete the mobilization task being different from, (“Controller 50 may then determine a difference between as-built site model 82 and design model 80 as an indication of work to be performed on worksite 10 in order for worksite 10 to match design model 80. Based on the difference, controller 50 may generate GUI 86 on display device 64 that includes map 88 of worksite 10. Map 88 may include graphical objects 94 and 96 that are configured to show the grade status 92 and surface condition 90, respectively, of worksite 10. Map 88 may also include graphical objects 98 that are indicative of the location of each machine 12 on worksite 10. In this way, operators and manager may be able to quickly and easily visualize what types of operations (if any) have been performed as well as where and what types of operations may still need to be completed.” (Marsolek: Detailed Description – 49th paragraph, FIG. 1-3) Examiner Note: The broadest reasonable interpretation determines that the GUI portrays the mobile task completion notification in this case.)
a work task to be performed by the mobile machine after completion of the mobilization task., (“In this way, controller 50 may be configured to determine what work has been done to worksite 10, allowing operator and managers to determine where and what kinds of work remain to be done.” (Marsolek: Detailed Description – 39th paragraph, FIG. 1-2))
Marsolek does not teach but Everett teaches:
relocating the mobile machine from an initial location to a final location at a worksite;, (“the present disclosure is directed to a control system for use with a mobile loading machine operating at a first location of a worksite and a plurality of mobile haul machines configured to move material received at the first location to a second location of the worksite. The control system may include a plurality of control modules, each associated with one of the mobile loading machine and the plurality of mobile haul machines, and a worksite controller in communication with the plurality of control modules. The worksite controller may be configured to make a determination that a position of the mobile loading machine at the first location has changed, and to generate a new travel path for the plurality of mobile haul machines between the first location and the second location based on the determination.” (Everett: Summary of the Invention – 7th paragraph) Examiner Note: The broadest reasonable interpretation determines that the first location represents the initial location and the second location represents the final location in this case.)
that the mobile machine is in a safe operational condition, the factors being related to the safe operational condition of the mobile machine; and based at least in part to the determining that the mobile machine is in the safe operational condition, performing actions including:, (“When generating plans for travel path 18, OCW 28 may consider, among other things, worksite conditions. The worksite conditions may include, for example, the terrain of worksite 10 (e.g., contour and composition), a traversable area at worksite 10 that has been cleared by machines 12 c, the new loading machine position at load location 14, the coordinates of dump location 16, any known isolation spaces therebetween (i.e., spaces that include obstacles or hazards and should be avoided), and applicable speed or payload limits. OCW 28 may consider the terrain of worksite 10 because the terrain could vary dramatically and have a significant effect on the travel of machine 12. For example, the terrain of worksite 10 may be very steep and/or loose in some areas, which could affect a maximum load that machine 12 is capable of carrying without losing power, an amount of wheel torque that can be applied without causing wheel slip, or a maximum speed that provides adequate controllability. Similarly, worksite 10 could include large ruts or otherwise rough or uneven terrain in particular areas that make travel uncomfortable, damaging, or even impossible.” (Everett: Detailed Description – 23rd paragraph, FIG. 1))
autonomously or semi-autonomously relocating the mobile machine, using a propulsion system of the mobile machine, from the initial location to the final location at the worksite, according to the mobilization task;, (“Machines 12 may be self-directed machines configured to autonomously traverse the changing terrain of worksite 10, manned machines configured to traverse worksite 10 under the control of an operator, or hybrid machines configured to perform some functions autonomously and other functions under the control of an operator. In the disclosed embodiment, at least some of machines 12 at worksite 10 are autonomously controlled.” (Everett: Detailed Description – 13th paragraph, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the propulsion system is used to propel the mobile machines from an initial location to a final location across the worksite.)
determining, using a positioning system of the mobile machine, that a present position of the mobile machine includes the final location,, (“Locating device 22 may be configured to determine a position of machine 12 and generate a signal indicative thereof. Locating device 22 could embody, for example, a Global Satellite System (GPS or GNSS) device, an Inertial Reference Unit (IRU), a local tracking system, a laser range finding device, an odometric or dead-reckoning device, or any other known locating device that receives or determines positional information associated with machine 12. Locating device 22 may additionally include an orientation sensor such as a laser-level sensor, a tilt sensor, an inclinometer, a radio direction finder, a gyrocompass, a fluxgate compass, or another device to facilitate heading and/or inclination detection, if desired. Locating device 22 may be configured to convey a signal indicative of the received or determined positional information to OC 26 for processing.” (Everett: Detailed Description – 15th paragraph, FIG. 2) Examiner Note: The broadest reasonable interpretation determines that the locating device can distinguish that a present position of the mobile machine includes the final location.)
during or after said autonomously or semi-autonomously relocating the mobile machine, (“Machines 12 may be self-directed machines configured to autonomously traverse the changing terrain of worksite 10, manned machines configured to traverse worksite 10 under the control of an operator, or hybrid machines configured to perform some functions autonomously and other functions under the control of an operator. In the disclosed embodiment, at least some of machines 12 at worksite 10 are autonomously controlled.” (Everett: Detailed Description – 13th paragraph, FIG. 1-2))
and sending, based at least in part on determining that the present position includes the final location, (“Locating device 22 may be configured to determine a position of machine 12 and generate a signal indicative thereof. Locating device 22 could embody, for example, a Global Satellite System (GPS or GNSS) device, an Inertial Reference Unit (IRU), a local tracking system, a laser range finding device, an odometric or dead-reckoning device, or any other known locating device that receives or determines positional information associated with machine 12. Locating device 22 may additionally include an orientation sensor such as a laser-level sensor, a tilt sensor, an inclinometer, a radio direction finder, a gyrocompass, a fluxgate compass, or another device to facilitate heading and/or inclination detection, if desired. Locating device 22 may be configured to convey a signal indicative of the received or determined positional information to OC 26 for processing.” (Everett: Detailed Description – 15th paragraph, FIG. 2) Examiner Note: The broadest reasonable interpretation determines that the locating device can distinguish that a present position of the mobile machine includes the final location.)
and based on said autonomously or semi-autonomously relocating the mobile machine, (“Machines 12 may be self-directed machines configured to autonomously traverse the changing terrain of worksite 10, manned machines configured to traverse worksite 10 under the control of an operator, or hybrid machines configured to perform some functions autonomously and other functions under the control of an operator. In the disclosed embodiment, at least some of machines 12 at worksite 10 are autonomously controlled.” (Everett: Detailed Description – 13th paragraph, FIG. 1-2))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Marsolek with these above aforementioned teachings from Everett in order to create an effective and safe automated mobilization system for mobile machines. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Marsolek’s control system for coordinating earth-working machines with Everett’s system for autonomous path planning and machine control as “machines often operate in varying terrain, under erratic environmental conditions, in changing traffic situations, and with different sizes and types of loads. Because of the volatile conditions under which the machines operate, performance of a particular machine can vary greatly depending on the particular travel path followed by the machine at any given time.” (Everett: Background – 3rd paragraph) Combining Marsolek and Everett would produce a user-friendly mobilization system for mobile machines, thus “improving travel path planning of a machine” (Everett: Background – 4th paragraph).
Regarding Claim 18:
Marsolek in view of Everett, as shown in the rejection above, discloses the limitations of claim 17. Marsolek further teaches:
[…] a series of locations, […], (“A location of each machine 12 on worksite 10 may be tracked by a positioning system 36 configured to determine the two- or three-dimensional location of each machine 12 with respect to a global or local coordinate system. For example, positioning system 36 may include a plurality of locating devices 38, each being configured to receive positioning signals 39 from a plurality of satellites 40 associated with a global navigation satellite system (GNSS), such as Navstar Global Positioning System (GPS), GLONASS, Galileo, Beidou, etc. Each locating device 38 may use positioning signals 39 to determine its own position (e.g., by trilateration) with respect to the coordinate system. Each locating device 38 may also be attached to one of machines 12 and configured to generate a signal indicative of the location of the machine 12.” (Marsolek: Detailed Description – 20th paragraph, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the travel path includes several waypoints based on the use of GPS and a coordinate system.)
Marsolek does not teach but Everett teaches:
The method of claim 17, wherein the causing of the mobile machine to relocate includes: determining a path on the worksite, the path including, (“generate a new travel path for the plurality of mobile haul machines between the first location and the second location” (Everett: Summary of the Invention – 7th paragraph))
[…] and extending from the initial location of the mobile machine to the final location at the worksite; […], (“a travel path 18 that generally extends between load and dump locations 14, 16” (Everett: Detailed Description – 13th paragraph, FIG. 1))
[…] and causing, using a propulsion system of the mobile machine, the mobile machine to traverse the path., (“the present disclosure is directed to a control system for use with a mobile loading machine operating at a first location of a worksite and a plurality of mobile haul machines configured to move material received at the first location to a second location of the worksite. The control system may include a plurality of control modules, each associated with one of the mobile loading machine and the plurality of mobile haul machines, and a worksite controller in communication with the plurality of control modules. The worksite controller may be configured to make a determination that a position of the mobile loading machine at the first location has changed, and to generate a new travel path for the plurality of mobile haul machines between the first location and the second location based on the determination.” (Everett: Summary of the Invention – 7th paragraph) Examiner Note: The broadest reasonable interpretation determines that the propulsion system is used to propel the mobile machines from the initial location to the final location.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Marsolek with these above aforementioned teachings from Everett in order to create an effective and safe automated mobilization system for mobile machines. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Marsolek’s control system for coordinating earth-working machines with Everett’s system for autonomous path planning and machine control as “machines often operate in varying terrain, under erratic environmental conditions, in changing traffic situations, and with different sizes and types of loads. Because of the volatile conditions under which the machines operate, performance of a particular machine can vary greatly depending on the particular travel path followed by the machine at any given time.” (Everett: Background – 3rd paragraph) Combining Marsolek and Everett would produce a user-friendly mobilization system for mobile machines, thus “improving travel path planning of a machine” (Everett: Background – 4th paragraph).
Regarding Claim 19:
Marsolek in view of Everett, as shown in the rejection above, discloses the limitations of claim 17. Marsolek does not teach but Everett teaches:
The method of claim 17, further comprising, based at least in part on said determining that the present position includes the final location,, (“Locating device 22 may be configured to determine a position of machine 12 and generate a signal indicative thereof. Locating device 22 could embody, for example, a Global Satellite System (GPS or GNSS) device, an Inertial Reference Unit (IRU), a local tracking system, a laser range finding device, an odometric or dead-reckoning device, or any other known locating device that receives or determines positional information associated with machine 12. Locating device 22 may additionally include an orientation sensor such as a laser-level sensor, a tilt sensor, an inclinometer, a radio direction finder, a gyrocompass, a fluxgate compass, or another device to facilitate heading and/or inclination detection, if desired. Locating device 22 may be configured to convey a signal indicative of the received or determined positional information to OC 26 for processing.” (Everett: Detailed Description – 15th paragraph, FIG. 2) Examiner Note: The broadest reasonable interpretation determines that the locating device can distinguish that a present position of the mobile machine includes the final location.)
[…] causing, using a work system of the mobile machine, the mobile machine to perform the work task at the final location., (“A second location 16 may be designated as a dump location at which machines 12 b discard their payloads.” (Everett: Detailed Description – 13th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the dump location represents the final location in this case. Furthermore, the broadest reasonable interpretation determines that discarding payloads represents the work performed by the mobile machines at the final location.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Marsolek with these above aforementioned teachings from Everett in order to create an effective and safe automated mobilization system for mobile machines. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Marsolek’s control system for coordinating earth-working machines with Everett’s system for autonomous path planning and machine control as “machines often operate in varying terrain, under erratic environmental conditions, in changing traffic situations, and with different sizes and types of loads. Because of the volatile conditions under which the machines operate, performance of a particular machine can vary greatly depending on the particular travel path followed by the machine at any given time.” (Everett: Background – 3rd paragraph) Combining Marsolek and Everett would produce a user-friendly mobilization system for mobile machines, thus “improving travel path planning of a machine” (Everett: Background – 4th paragraph).
Regarding Claim 20:
Marsolek in view of Everett, as shown in the rejection above, discloses the limitations of claim 17. Marsolek further teaches:
The method of claim 17, further comprising: receiving a signal from the one or more sensors of the mobile machine, wherein the signal includes, (“Sensors 68 may generate signals” (Marsolek: Detailed Description – 26th paragraph, FIG. 2))
[…] to the mobile, hand-held electronic device, […], (“Interface devices 46 may also include a multi-functional control device 60 configured to receive information from and provide information to personnel for controlling machines 12. For example, control device 60 may include one or more input devices 62, such as buttons, soft keys, keyboards, a mouse, touch screens, etc., for receiving inputs from personnel indicative of information or requests for information relating to machines 12. Control device 60 may also include a display device 64, such as an LED, LCD, CRT, or other type of display device configured to show information receive signals and show information to personnel associated with the signals. In some embodiments, control device 60 may be an off-board entity, such as an off-board computer 66 that includes input device 62 and display device 64 and is configured to include or communicate with controller 50. Off-board computer 66 may be a desktop computer, a laptop computer, or a mobile device, such as a cellular phone, a tablet, a specialized computing device, or another type of electronic device.” (Marsolek: Detailed Description – 24th paragraph, FIG. 1-2))
Marsolek does not teach but Everett teaches:
[…] information indicating that a hazard blocks a path traversed by the mobile machine; and based at least in part on the information indicating that a hazard blocks the path traversed by the mobile machine, sending a path-obstructed notification […], (“When generating plans for travel path 18, OCW 28 may consider, among other things, worksite conditions. The worksite conditions may include, for example, the terrain of worksite 10 (e.g., contour and composition), a traversable area at worksite 10 that has been cleared by machines 12 c, the new loading machine position at load location 14, the coordinates of dump location 16, any known isolation spaces therebetween (i.e., spaces that include obstacles or hazards and should be avoided), and applicable speed or payload limits. OCW 28 may consider the terrain of worksite 10 because the terrain could vary dramatically and have a significant effect on the travel of machine 12. For example, the terrain of worksite 10 may be very steep and/or loose in some areas, which could affect a maximum load that machine 12 is capable of carrying without losing power, an amount of wheel torque that can be applied without causing wheel slip, or a maximum speed that provides adequate controllability. Similarly, worksite 10 could include large ruts or otherwise rough or uneven terrain in particular areas that make travel uncomfortable, damaging, or even impossible. OCW 28 may consider the traversable area of worksite 10 because worksite 10 could have a smaller cleared area at some locations than at other locations, thereby restricting an available foot print of travel path 18. The newly planned travel path 18 should extend from close proximity of the new loading machine position at load location 14 to dump location 16, while at the same time avoiding known isolation areas. Given these conditions, OCW 28 may be capable of generating multiple options for travel path 18.” (Everett: Detailed Description – 23rd paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that generating notifications is an obvious variation of Everrett. More particularly, Everrett teaches generating multiple travel options based on one not being the most ideal for a work machine to traverse. As a result, one obvious variation would have been to provide notifications to the user that a path is obstructed and is therefore not the best choice for travel.)
[…] the path-obstructed notification indicating that the hazard blocks the path., (“When generating plans for travel path 18, OCW 28 may consider, among other things, worksite conditions. The worksite conditions may include, for example, the terrain of worksite 10 (e.g., contour and composition), a traversable area at worksite 10 that has been cleared by machines 12 c, the new loading machine position at load location 14, the coordinates of dump location 16, any known isolation spaces therebetween (i.e., spaces that include obstacles or hazards and should be avoided), and applicable speed or payload limits. OCW 28 may consider the terrain of worksite 10 because the terrain could vary dramatically and have a significant effect on the travel of machine 12. For example, the terrain of worksite 10 may be very steep and/or loose in some areas, which could affect a maximum load that machine 12 is capable of carrying without losing power, an amount of wheel torque that can be applied without causing wheel slip, or a maximum speed that provides adequate controllability. Similarly, worksite 10 could include large ruts or otherwise rough or uneven terrain in particular areas that make travel uncomfortable, damaging, or even impossible. OCW 28 may consider the traversable area of worksite 10 because worksite 10 could have a smaller cleared area at some locations than at other locations, thereby restricting an available foot print of travel path 18. The newly planned travel path 18 should extend from close proximity of the new loading machine position at load location 14 to dump location 16, while at the same time avoiding known isolation areas. Given these conditions, OCW 28 may be capable of generating multiple options for travel path 18.” (Everett: Detailed Description – 23rd paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that generating notifications is an obvious variation of Everrett. More particularly, Everrett teaches generating multiple travel options based on one not being the most ideal for a work machine to traverse. As a result, one obvious variation would have been to provide notifications to the user that a path is obstructed and is therefore not the best choice for travel.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Marsolek with these above aforementioned teachings from Everett in order to create an effective and safe automated mobilization system for mobile machines. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Marsolek’s control system for coordinating earth-working machines with Everett’s system for autonomous path planning and machine control as “machines often operate in varying terrain, under erratic environmental conditions, in changing traffic situations, and with different sizes and types of loads. Because of the volatile conditions under which the machines operate, performance of a particular machine can vary greatly depending on the particular travel path followed by the machine at any given time.” (Everett: Background – 3rd paragraph) Combining Marsolek and Everett would produce a user-friendly mobilization system for mobile machines, thus “improving travel path planning of a machine” (Everett: Background – 4th paragraph).

Response to Arguments

The 35 U.S.C. 101 rejection set forth in the Non-Final Rejection mailed on August 23, 2022 has been withdrawn as the “Amendments” and “Remarks” filed by the Applicant on November 23, 2022 satisfactorily overcome this rejection.
Applicant’s arguments filed on November 23rd, 2022 with regard to the 35 U.S.C. 103 rejection have been fully considered but are not persuasive.
With regard to the 35 U.S.C. 103 rejection, the newly added limitations are either taught in Marsolek or Everett as has been set forth above, contrary to the Applicant’s assertions. Therefore, the Applicant’s amendments and arguments are insufficient to overcome these prior art rejections.
More particularly, Marsolek mentions “Interface devices 46 may include devices that may be located onboard machines 12 (e.g., in an operator station) or off-board that are configured to be used by personnel to control the operations of machines 12” (Marsolek: Detailed Description – 23rd paragraph, FIG. 1-2), therefore addressing the Applicant’s limitation of “receiving, from an electronic device separate from the mobile machine”. Furthermore, Marsolek states “controller 50 may be configured to automatically generate command signals communicable to one or more actuators 70 for automatically controlling operations of machines 12 based on the surface condition 90 of the worksite” (Marsolek: Detailed Description – 46th paragraph, FIG. 1-4), therefore addressing the Applicant’s limitation of “a mobilization command to perform a mobilization task, the mobilization task comprising”. Marsolek further states “A location of each machine 12 on worksite 10 may be tracked by a positioning system 36 configured to determine the two- or three-dimensional location of each machine 12 with respect to a global or local coordinate system. For example, positioning system 36 may include a plurality of locating devices 38, each being configured to receive positioning signals 39 from a plurality of satellites 40 associated with a global navigation satellite system (GNSS), such as Navstar Global Positioning System (GPS), GLONASS, Galileo, Beidou, etc. Each locating device 38 may use positioning signals 39 to determine its own position (e.g., by trilateration) with respect to the coordinate system. Each locating device 38 may also be attached to one of machines 12 and configured to generate a signal indicative of the location of the machine 12.” (Marsolek: Detailed Description – 20th paragraph, FIG. 1-2) Consequently, the broadest reasonable interpretation determines that the travel path includes several waypoints based on the use of GPS and a coordinate system. In doing so, Marsolek addresses the Applicant’s limitation of “the path including a series of waypoints”. Next, Marsolek mentions “controller 50 may be configured to automatically generate command signals communicable to one or more actuators 70 for automatically controlling operations of machines 12 based on the surface condition 90 of the worksite” (Marsolek: Detailed Description – 46th paragraph, FIG. 1-4), therefore addressing the Applicant’s limitation of “according to the mobilization task”. Furthermore, Marsolek states “controller 50 may be configured to automatically generate command signals communicable to one or more actuators 70 for automatically controlling operations of machines 12 based on the surface condition 90 of the worksite” (Marsolek: Detailed Description – 46th paragraph, FIG. 1-4), therefore addressing the Applicant’s limitation of “according to the mobilization task”. Marsolek further states “Controller 50 may then determine a difference between as-built site model 82 and design model 80 as an indication of work to be performed on worksite 10 in order for worksite 10 to match design model 80. Based on the difference, controller 50 may generate GUI 86 on display device 64 that includes map 88 of worksite 10. Map 88 may include graphical objects 94 and 96 that are configured to show the grade status 92 and surface condition 90, respectively, of worksite 10. Map 88 may also include graphical objects 98 that are indicative of the location of each machine 12 on worksite 10. In this way, operators and manager may be able to quickly and easily visualize what types of operations (if any) have been performed as well as where and what types of operations may still need to be completed.” (Marsolek: Detailed Description – 49th paragraph, FIG. 1-3) Consequently, the broadest reasonable interpretation determines that the GUI portrays the mobilization task completion notification in this case. In doing so, Marsolek addresses the Applicant’s limitation of “a mobilization task completion notification”. Marsolek mentions “Interface devices 46 may include devices that may be located onboard machines 12 (e.g., in an operator station) or off-board that are configured to be used by personnel to control the operations of machines 12” (Marsolek: Detailed Description – 23rd paragraph, FIG. 1-2), therefore addressing the Applicant’s limitation of “to the electronic device”. Furthermore, Marsolek states “Controller 50 may then determine a difference between as-built site model 82 and design model 80 as an indication of work to be performed on worksite 10 in order for worksite 10 to match design model 80. Based on the difference, controller 50 may generate GUI 86 on display device 64 that includes map 88 of worksite 10. Map 88 may include graphical objects 94 and 96 that are configured to show the grade status 92 and surface condition 90, respectively, of worksite 10. Map 88 may also include graphical objects 98 that are indicative of the location of each machine 12 on worksite 10. In this way, operators and manager may be able to quickly and easily visualize what types of operations (if any) have been performed as well as where and what types of operations may still need to be completed.” (Marsolek: Detailed Description – 49th paragraph, FIG. 1-3) Consequently, the broadest reasonable interpretation determines that the GUI portrays the mobilization task completion notification in this case. In doing so, Marsolek addresses the Applicant’s limitation of “the mobilization task completion notification indicating that the mobilization task is complete, the mobilization task being different from”. Finally, Marsolek further states “In this way, controller 50 may be configured to determine what work has been done to worksite 10, allowing operator and managers to determine where and what kinds of work remain to be done” (Marsolek: Detailed Description – 39th paragraph, FIG. 1-2), therefore addressing the Applicant’s limitation of “a work task to be performed by the mobile machine after completion of the mobilization task” as set forth by the Applicant in claim 1.
Moreover, Everett mentions “the present disclosure is directed to a control system for use with a mobile loading machine operating at a first location of a worksite and a plurality of mobile haul machines configured to move material received at the first location to a second location of the worksite. The control system may include a plurality of control modules, each associated with one of the mobile loading machine and the plurality of mobile haul machines, and a worksite controller in communication with the plurality of control modules. The worksite controller may be configured to make a determination that a position of the mobile loading machine at the first location has changed, and to generate a new travel path for the plurality of mobile haul machines between the first location and the second location based on the determination.” (Everett: Summary of the Invention – 7th paragraph) Consequently, the broadest reasonable interpretation determines that the first location represents the initial location and the second location represents the final location in this case. In doing so, Everett addresses the Applicant’s limitation of “relocating the mobile machine from an initial location to a final location at a worksite”. Furthermore, Everett states “Machines 12 may be self-directed machines configured to autonomously traverse the changing terrain of worksite 10, manned machines configured to traverse worksite 10 under the control of an operator, or hybrid machines configured to perform some functions autonomously and other functions under the control of an operator. In the disclosed embodiment, at least some of machines 12 at worksite 10 are autonomously controlled.” (Everett: Detailed Description – 13th paragraph, FIG. 1-2) Consequently, the broadest reasonable interpretation determines that the propulsion system is used to propel the mobile machines from an initial location to a final location across the worksite. In doing so, Everett addresses the Applicant’s limitation of “autonomously or semi-autonomously relocating the mobile machine from the initial location to the final location, using the propulsion system, according to the mobilization task, including causing, using the propulsion system, the mobile machine to traverse a path on the worksite”. Everett further states “a travel path 18 that generally extends between load and dump locations 14, 16” (Everett: Detailed Description – 13th paragraph, FIG. 1), therefore addressing the Applicant’s limitation of “and extending from the initial location of the mobile machine to the final location at the worksite”. Next, Everett mentions “Locating device 22 may be configured to determine a position of machine 12 and generate a signal indicative thereof. Locating device 22 could embody, for example, a Global Satellite System (GPS or GNSS) device, an Inertial Reference Unit (IRU), a local tracking system, a laser range finding device, an odometric or dead-reckoning device, or any other known locating device that receives or determines positional information associated with machine 12. Locating device 22 may additionally include an orientation sensor such as a laser-level sensor, a tilt sensor, an inclinometer, a radio direction finder, a gyrocompass, a fluxgate compass, or another device to facilitate heading and/or inclination detection, if desired. Locating device 22 may be configured to convey a signal indicative of the received or determined positional information to OC 26 for processing.” (Everett: Detailed Description – 15th paragraph, FIG. 2) Consequently, the broadest reasonable interpretation determines that the locating device can distinguish that a present position of the mobile machine includes the final location. In doing so, Everett addresses the Applicant’s limitation of “determining, using the one or more sensors, that a present position of the mobile machine includes the final location”. Furthermore, Everett states “Machines 12 may be self-directed machines configured to autonomously traverse the changing terrain of worksite 10, manned machines configured to traverse worksite 10 under the control of an operator, or hybrid machines configured to perform some functions autonomously and other functions under the control of an operator. In the disclosed embodiment, at least some of machines 12 at worksite 10 are autonomously controlled” (Everett: Detailed Description – 13th paragraph, FIG. 1-2), therefore addressing the Applicant’s limitation of “during or after said autonomously or semi- autonomously relocating the mobile machine”. Everett further states “Locating device 22 may be configured to determine a position of machine 12 and generate a signal indicative thereof. Locating device 22 could embody, for example, a Global Satellite System (GPS or GNSS) device, an Inertial Reference Unit (IRU), a local tracking system, a laser range finding device, an odometric or dead-reckoning device, or any other known locating device that receives or determines positional information associated with machine 12. Locating device 22 may additionally include an orientation sensor such as a laser-level sensor, a tilt sensor, an inclinometer, a radio direction finder, a gyrocompass, a fluxgate compass, or another device to facilitate heading and/or inclination detection, if desired. Locating device 22 may be configured to convey a signal indicative of the received or determined positional information to OC 26 for processing.” (Everett: Detailed Description – 15th paragraph, FIG. 2) Consequently, the broadest reasonable interpretation determines that the locating device can distinguish that a present position of the mobile machine includes the final location. In doing so, Everett addresses the Applicant’s limitation of “and sending, based at least in part on determining that the present position includes the final location”. Finally, Everett mentions “Machines 12 may be self-directed machines configured to autonomously traverse the changing terrain of worksite 10, manned machines configured to traverse worksite 10 under the control of an operator, or hybrid machines configured to perform some functions autonomously and other functions under the control of an operator. In the disclosed embodiment, at least some of machines 12 at worksite 10 are autonomously controlled” (Everett: Detailed Description – 13th paragraph, FIG. 1-2), therefore addressing the Applicant’s limitation of “and based on said autonomously or semi-autonomously relocating the mobile machine” as set forth by the Applicant in claim 1.
As a result, the combination of Marsolek and Everett addresses “receiving, from an electronic device separate from the mobile machine, a mobilization command to perform a mobilization task, the mobilization task comprising relocating the mobile machine from an initial location to a final location at a worksite; autonomously or semi-autonomously relocating the mobile machine from the initial location to the final location, using the propulsion system, according to the mobilization task, including causing, using the propulsion system, the mobile machine to traverse a path on the worksite, the path including a series of waypoints, and extending from the initial location of the mobile machine to the final location at the worksite; determining, using the one or more sensors, that a present position of the mobile machine includes the final location, during or after said autonomously or semi-autonomously relocating the mobile machine according to the mobilization task; and sending, based at least in part on determining that the present position includes the final location and based on said autonomously or semi- autonomously relocating the mobile machine according to the mobilization task, a mobilization task completion notification to the electronic device, the mobilization task completion notification indicating that the mobilization task is complete, the mobilization task being different from a work task to be performed by the mobile machine after completion of the mobilization task” as set forth by the Applicant in claim 1. More particularly, the combination of Marsolek and Everett addresses “autonomously or semi-autonomously relocating a mobile machine from an initial location to a final location at a worksite, using the propulsion system, according to a mobilization task,” particularly where “the mobilization task is different from a work task to be performed by the mobile machine after completion of the mobilization task.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        
December 6, 2022